Case 2:19-cv-14462-KAM Document 19 Entered on FLSD Docket 02/05/2020 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 19-CV-14462-MARRA

  DIANNE SOLDEVILLA, individually and
  on behalf of all others similarly situated,
        Plaintiff,

  vs.

  ON THE BARRELHEAD, INC.,
        Defendant.
  _______________________________________/

                 ORDER GRANTING TEMPORARY STAY OF DISCOVERY

         THIS CAUSE is before the Court on the Defendant’s motion for a temporary discovery

  stay pending resolution of a pending motion to dismiss [DE 16]. Following careful review of the

  Defendant’s Motion, together with Plaintiff’s Response [DE 17] and Defendant’s Reply [DE 1],

  the Court finds good cause for the requested relief and grants the requested stay.

         In this putative class action, the proposed class representative, Dianne Soldevilla, alleges

  that Defendant, On the Barrelhead, Inc., violated the Florida Electronic Mail Communications Act,

  Fla. Stat. §§ 668.601 et seq. (“FEMCA”) by sending her an unsolicited commercial e-mail.

  Defendant has moved to dismiss Plaintiff’s amended complaint with prejudice contending: (1) the

  FEMCA does not authorize a private cause of action; (2) Plaintiff’s claim is preempted by federal

  law that broadly regulates the use of commercial e-mail, to wit, the Controlling the Assault of Non-

  Solicited Pornography and Marketing Act of 2003 (“CAN-SPAM Act”), and (3) the Complaint

  fails to allege adequately that the subject line of the e-mail in question is false or misleading.

  Defendant’s Motion to Dismiss has been fully briefed [DE 7, 10, 15] and is ripe for disposition.

  In light of the potentially case-dispositive legal defenses raised by its motion, Defendant seeks a

  temporary stay of discovery in order to conserve litigation resources.
Case 2:19-cv-14462-KAM Document 19 Entered on FLSD Docket 02/05/2020 Page 2 of 4




         A district court has broad discretion to stay discovery until preliminary and potentially

  case-dispositive questions are determined. Petrus v. Bowen, 833 F.2d 581, 583 (5th Cir. 1987).

  Where a dispositive motion raises purely legal defenses, a stay of discovery pending resolution

  of the motion avoids potentially needless litigation expenses. Chudasama v. Mazda Motor Corp.,

  123 F.3d 1353, 1367 (11th Cir. 1997). A stay is proper if resolution of a pending dispositive motion

  might dispose of the case, but improper if discovery is necessary to respond to that motion. Panola

  Land Buyers Ass’n v. Shuman, 762 F.2d 1550, 1560 (11th Cir. 1985) (limitation on discovery held

  improper in context of multi-issue summary judgment motion).

         In this case, Defendant’s Motion to Dismiss incorporates two legal defenses which, if

  successful, will entirely dispose of the case. Discovery is not needed to respond to these defenses

  which raise pure legal questions regarding Plaintiff’s ability to pursue her claims. Plaintiff does

  not claim that discovery is needed to respond to these defenses, and she has, indeed, already

  responded to the motion without discovery or the asserted need for such discovery [DE 10].

  Further, she has identified no countervailing interests other than a potential disruption of the

  current scheduling order (setting a February 2021 trial date), a matter easily rectified by entry of

  an amended scheduling order, if necessary, in the event Defendant does not prevail on its motion

  to dismiss.

         The Court has weighed the potential harm attending a delay in discovery against the

  possibility that Defendant’s motion will be granted and eliminate the need for such discovery. The

  Court concludes that litigation efficiencies weigh in favor of the requested stay.    Accordingly,

  without expressing any opinion on the merits of the Defendant’s motion to dismiss, the Court finds

  good cause for entry of a temporary stay. By staying discovery until the motion to dismiss is

  resolved, the parties will avoid the burden of potentially unnecessary, expensive and fruitless
Case 2:19-cv-14462-KAM Document 19 Entered on FLSD Docket 02/05/2020 Page 3 of 4




  discovery.     Any resulting disruption of the existing scheduling order is a prejudice by far

  outweighed by the potential benefits of preserved time and litigation resource conservation. The

  Court accordingly finds that a temporary stay of discovery is reasonable and justified in this case.

  Moore v. Potter, 141 Fed. Appx. 803, 808 (11th Cir. 2005) (unpub) (“any legally unsupported claim

  that would unduly enlarge the scope of discovery should be eliminated before the discovery stage,

  if possible”) (quoting Chudasama, 123 F.3rd at 1368); Bearden v E.I. du Pont de Nemours and

  Co., 2016 WL 11301378 (M.D. Ga. 2016); Neal v. Atlas Acquisitions, LLC, 2015 WL 12841062

  (M.D. Fla. 2015) (ordering discovery stay pending resolution of federal preemption defense to

  action under state consumer protection statute).

          It is accordingly ORDERED AND ADJUDGED:

          1. Defendant’s Motion to Stay Discovery [DE 16] is GRANTED.

          2. Discovery in this case is STAYED pending resolution of Defendant’s Motion to

               Dismiss the Plaintiff’s Amended Complaint [DE 7].

          3. Defendant’s motion to dismiss the original Complaint [DE 3] is DENIED as MOOT

               following the filing of Plaintiff’s Amended Complaint [DE 6].

          4. Defendant’s motion to extend time for filing a reply in support of its pending motion

               to dismiss [DE 11, 12] is DENIED AS MOOT following the timely submission of its

               reply [DE 15].

          DONE and SIGNED in Chambers at West Palm Beach, Florida this 5th day of February

  2020.




                                                               KENNETH A. MARRA
                                                               United States District Judge
Case 2:19-cv-14462-KAM Document 19 Entered on FLSD Docket 02/05/2020 Page 4 of 4




  cc. all counsel
